Earl Warren: Number 204 William Benz et al., Petitioners, versus Compania Naviera Hidalgo, a Corporation. Mr. Tanner.
Kneland C. Tanner: May it please, Your Honors. These cases are here on certiorari from the Ninth Circuit Court of Appeals. The petitioners are complaining of judgments for damages which were entered against them in the District Court of Oregon in suits brought by the respondent to enjoin the picketing of respondent's vessel the S.S. Riviera. The ship, at the time of the picketing by the petitioners, and for more than a month prior to the activities of these petitioners, was moored at the dock in the Willamette River in the Port of Portland. No claim has been made by the respondents that the activities in and of themselves and dissociated from their objectives were illegal either under Oregon law or federal law. The picketing was peaceful. It occurred on the dock. There was no trespassing and it was unaccompanied by violence, threats or intimidation of any kind. Indeed, when the picketing was commenced by Benz of the Sailors' Union Pacific, the respondents went in to the state court with an application for an injunction. And their application, a-- a demurrer was interposed to their complaint. The demurrer was sustained and they then filed an amended complaint to which a demurrer was sustained and the amended complaint that -- that they then filed is -- was in substantially the same form that was filed by the respondent against Benz in the Federal District Court invoking the jurisdiction of that Court by reason of the diversity of citizenship and the necessary amount in controversy. The -- the District Court -- the Federal District Court thought that the activities of the pickets were wrongful by reason of the mental processes or the objectives of the pickets. He thought that their objectives were unworthy of attainment, and issued a temporary injunction. The picketing stopped upon the issuance of the injunctions and the vessel signed on a new crew. This -- their crew that brought the vessel into Portland on the 3rd of September had been discharged by the respondents. That is, the unlicensed personnel. I think there were some five or six licensed officers still aboard the ship, but the unlicensed personnel had been discharged.So that the vessel was there in Portland without a crew and there were some 23 or 25 jobs available. An -- an appeal was taken from this temporary injunction pursuant to the statute. But the Court of Appeals thought the controversy with respect to the injunctions had become moot because the vessel, after it had attained a new crew and I think this new crew was employed in the vicinity of Vancouver, they were employed on the West Coast and they were put aboard the ship. And the ship had sailed. So, the Court of Appeals thought that so far as the injunctions were concerned, the controversy had become moot. And we applied to this Court for certiorari and our application was denied. The cases were then consolidated for trial on the merits and upon the issue of damages with the provision that it was to be tried without prejudice to the rights of the defendants in the case, the -- the petitioners here, with respect to urge the question of the -- the jurisdiction of the Court in the premises not only to -- to assess damages or jurisdiction in the premises. I assume that was what the reservation was intended for. Now, the -- the trial court, on the basis of the trial court's decision, was apparently based upon a -- a doctrine that has drawn up, it had its beginning, I -- I believe, in the interpretation of a -- a labor dispute under the Norris-LaGuardia Act. Some of the courts felt that if the objectives were unworthy of attainment, as the controversy ceased be a labor dispute. And so the trial court made the question of the objectives of these petitioners, the important matter upon which the -- apparently the trial court had based its decision. Now, the findings followed very closely the allegations of the respondent's complaint. And in that complaint, the respondents alleged that the defendants and the persons represented by them have picketed and cause to be picketing the ship and now I quote from this, what appears on 484 of the record, wherein it says, "Whereby the employees of independent contractors with whom the plaintiff had contracts had been persuaded and induced not to carry on their work aboard said vessel." How, that language means and can only mean that these pickets had persuaded the employees of independent contractors to strike against their employer for the purpose of inducing their employer not to do business with the respondent. And that, I submit, was one of the things that Congress wanted to reach when it proscribed certain objectives that they thought were not conducive to harmonious industrial relations.
Earl Warren: Where is that allegation again, Mr. --
Kneland C. Tanner: At page 484. And then again in paragraph 5 of the complaint, and that's found on page 486 of the record. We find this significant allegation which I think aids in interpreting what they meant when they said they had persuaded employees of other employers to go on strike or that is not to work for their employer. They alleged that Benz and his associates -- they -- they alleged that as a result of the picketing of the Steamship Riviera by the defendants on each of them the vessel has been idle since September the 26th, 1952. And they alleged that the employees of contractors with whom the plaintiff had entered into contracts for the repair and preparation of the vessel to carry her cargo of grain to India have refused to perform their duties on board the vessel. And the plaintiff has been unable to carry out its obligations under the charter party and its right to pursue the vessel's voyage. Now, that that allegation would indicate that the picketing had that result and that the picketing was in or did, in fact, persuade. Now, with respect to the intent to persuade are the mental processes of the objectives, the Court made that abundantly clear in its findings and conclusions which appear on page 241 of the record. And we think this is of paramount importance. On October the 14th, that was when this picketing commenced, members of the -- and I'm quoting now from the findings, "Members of the Sailors' Union of the Pacific acting pursuant to a resolution duly adopted by the union, commenced picketing the vessel and continued to picket it until restrained and enjoined from further picketing by this Court on November 26, 1952." That?s in findings of fact number 11. And then on that -- on the following page, we have the Court's finding with respect to the specific intent wherein the Court said, "The said picketing by members of the Sailors' Union of the Pacific was intending to prevent the loading of the S. S. Riviera. Now, we -- we submit that --
William O. Douglas: What finding -- what finding is that?
Kneland C. Tanner: That is --
William O. Douglas: Finding four?
Kneland C. Tanner: Finding 11, finding of fact 11, on 241 of the record. Now, I have probably omitted some other findings. I want, and I'm going to come back to some of these findings but because I thought they were somewhat contradictions. The resolution which the Court found motivated the picket's ends, to which I think we have to look to, to find out what their objectives were, shows the motives which prompted the activities of the petitioner. And those motives, that resolution itself is found on page 416 and 420 of the record. It was made a pretrial exhibit and it was probably made the basis, I think, of the Court -- of the lower court's decision. It was made a part of Benz's as affidavit on opposition to the respondent's application to temporary injunction as we thought that that clearly showed a labor dispute that they were trying to further their economic interest. The resolution which they, which the Court did find, motivated the picketing of the vessel it described the conditions aboard the ship which made the vessel clearly unseaworthy. It referred to the suicide of one of the crew while the vessel came along inside the dock in Portland because, so the resolution stated. This crew member preferred a quick death to the slow suffering death which he felt would be his fate if he stayed aboard the vessel. And then it also recited the request which the crew had made of the Sailors' Union for assistance before they were put off the vessel by the order which the respondent obtained from the District Court. It referred to the action of the immigration authorities in putting the men in jail immediately after they came ashore and later ordering them to deport. Now, these orders of deportation were made prior to this picketing. These orders of deportation were made October 8 and 9. Some five days before the picketing of this union commenced and for which the Court allowed Benz as against these petitioners, the concluding recital of the resolution of which preceded the resolution, we think, is also significant because it, too shows an economic interest. Whereas, this company, because of the conditions that existed on board the S. S. Riviera and the way it has treated the crew of the S. S. Riviera, and the low wage rate it is paying on other ships operated by it, is unfair to the Sailors' Union of the Pacific and other legitimate seamen unions all over the world. Now, and that the Court did make in paragraph 12 of the Court's findings, a finding that I think they're relying on here and expect, I assume they have to justify this judgment, it seems to me that they have to expect this Court to ignore these other findings, because in these findings it says, the Court said, this is found on 242 of the transcript, its Finding 12, paragraph 12. The sole purposes of the said picketings by members of the Sailors' Union of the Pacific was to compel the plaintiff to reemploy said discharged striking members of the crew of said S. S. Riviera for a shorter period and that's stated in the articles. And that wage rates and other conditions that were more favorable to them than those stated in the articles. Now in view of the fact that this -- this member of the crew had been put off the ship, they had been ordered deported, it seems to us that one would have to have greater insight into the future to attribute to these seamen, that this order of deportation would be reversed by the Board of Appeals. It was and it had been reversed prior to the making of this finding. It was reversed on November the 28th. But at the -- but at the time this picketing commenced, these men had been ordered deported and it was clear that from the other findings that and from other testimony that they were furthering their own economic interest because that crew had been ordered deported, some 23 of them. And they were off the ship and the owners were -- would of necessity, have to employ a new crew while -- because the vessel was there along the side of the dock. Now, the judgment was affirmed by the Court of Appeals and apparent, along on the authority of this Court in Laburnum.
William J. Brennan, Jr.: Mr. Tanner, may I ask before you get to that, are -- are you suggesting that the finding in 12 at page 242 is without support in the record as this?
Kneland C. Tanner: Yes. I think it's contrary to other findings. I think you have to take all these findings together.
William J. Brennan, Jr.: Well, are you asking this Court to disregard this finding on the ground --
Kneland C. Tanner: The word "sole", I -- I think it's clearly contradictory to other findings.
William J. Brennan, Jr.: Well I -- I don't -- I don't -- what I'm trying to get at is what your position is.Are you asking us not to accept this finding on the ground --
Kneland C. Tanner: No.
William J. Brennan, Jr.: -- not supported on the record?
Kneland C. Tanner: No. I think there was evidence to support that was part of the mental processes of these pickets. I think it was, but --
William J. Brennan, Jr.: (Voice Overlap) --
Kneland C. Tanner: -- I don't think it was the sole mental process.
William J. Brennan, Jr.: Now, but the fact is -- they have facts to fact, and we have to proceed to the decision of the issues here, accepting the finding here, is that it?
Kneland C. Tanner: Well, I assume that you can take these findings in their entirety. Now, I am asking this Court to take the findings in their entirety and to not take the word "sole" because it's contrary to what other findings that the Court made. That's my position with respect to that, but I think that this judgment should be aware, we don't -- we still think that this judgment can't be sustained if you accept that finding. I don't want to leave the impression that that finding is determinative of the issues in this case. I don't think it is. I think that these crew members that came to the Sailors' Union had a right regardless of their misconduct to have a representative.
William J. Brennan, Jr.: Well, may I ask, Mr. Tanner, was this -- that word "sole" was that attacked in the Court of Appeals?
Kneland C. Tanner: I can't answer that. Whether the -- the Court of Appeals didn't go off on that, the Court of Appeals went off on something else.
William J. Brennan, Jr.: Well, is it the posture of the case here that as to this fact -- finding of fact in any event, both lower courts acted upon it. Rightly or wrongly is another question for this, to this finding that not both (Voice Overlap) --
Kneland C. Tanner: I can't -- I -- I -- if they did, there was nothing in their opinion that they acted solely upon that particular finding that I've been able to find out or ascertain. The Court of Appeals affirmed the judgment upon Laburnum and I think the United Construction Workers case versus Laburnum and I think in that case there was a gross misapprehension of the law. The Court of Appeals thought that because the picket that had caused damage for which no remedy was provided by the National Labor Relations Act, it concluded from that fact, the fact of causing damage that -- that the pickets and their activities were wrong and they held that it -- and as Laburnum said, they -- even though those activities might -- and constitute an unfair labor practice. Now, Laburnum failed to distinguish, as the Court did in distinguishing Laburnum, it failed to ascertain that in Laburnum, the activities in and of themselves were tortious. There was -- the activities were wrong. That's why Laburnum was affirmed. Here, if they're wrongful at all, it's wrongful because of their mental processes, their hopes, their aspirations, their objectives. Now, I think in this Court's case in -- in the -- in this Court's opinion in Weber versus Anheuser-Busch, they make it very clear that if the activities are lawful, if the -- if the things that they do are not tortious their -- their activity or their objectives -- those objectives that are wrongful are the ones that commerce has proscribed. And I think there was some five of them. It's -- it was for the Congress in our view of the law, to make raw -- to determine the wrongfulness of objectives and they didn't say -- the Congress didn't say that it was a wrongful objective to represent a mutinous crew. So, you can accept that finding as we view the law and say that they were as -- it's been argued at great length in their brief that this mutinous crew that this finding says, we were wanting to represent were so unworthy of representation that they were not entitled to have a representative. And in -- and they made that objective a wrongful act. Now, if Congress had wanted to let these courts determine the rightfulness or wrongfulness of the objectives, they could have done so. They -- they knew how to say that certain objectives were wrongful. And they -- they set it out very clearly that if you -- these concerted activities on inducing people to strike to accomplish certain objectives if -- if those objectives are for the things that Congress has proscribed, then, it becomes actionable on unfair labor practice. But I don't think it's for the courts to set their standards of the reasonableness, of the hopes and ambitions or the objectives of the pickets. And I think this Court made that very clear in the New Negro Alliance case, the one they were construing the -- the Norris-LaGuardia Act that this question of a labor dispute was not to turn on the merit or lack of merit. They had defined the labor dispute in pretty clear terms. And so here, we believe that the Congress has proscribed certain things that the Congress thought were not worthy of attainment, were not conducive to industrial -- good industrial relations and they proscribed picketing and activities that were -- that had those things as an objective.
William J. Brennan, Jr.: Well, Mr. Tanner, can we get at it in terms of this Finding 12. I gather that these sailors accepting this finding as found on the Riviera had signed on somewhere under given articles which had a specific duration and with certain terms and conditions of a plaintiff, is that right?
Kneland C. Tanner: That's right. And they had signed on, yes, and they had signed at various ports.
William J. Brennan, Jr.: Now, this -- this finding is that the Sailors' Union of the Pacific picketed in order to compel the respondent shipowner to modify those articles to fix a shorter period than they provided and that wage rates and other conditions different from those under the articles, is that it?
Kneland C. Tanner: And that's what the finding said.
William J. Brennan, Jr.: Yes. And your -- and your position is that whether or not, that was proper picketing, that is that purpose was something for which the Sailors' Union of the Pacific could properly picket was an issue for determination by the National Labor Relations Board exclusively.
Kneland C. Tanner: I think so. That's right.
William O. Douglas: And is that your -- is that your both position?
Kneland C. Tanner: That's our position. I think that these objectives are -- because if -- if these things come within the prohibitions or the proscriptive activities or proscriptive objectives, I should say, then if they -- if they don't come within that, then, I think that their activities if they're lawful in and of themselves and they've not encountered in any unlawful conduct, I think that their activities which I think are protective activities under section 7 of the Act. And I think that was made abundantly clear by -- Justice -- the late Justice Jackson and it was quoted with approval and I -- I think that that is at this paragraph shows the, what we believe is the proper construction of the law. And I'm reading from this -- from Justice Frankfurter's opinion wherein he quoted Justice Jackson's opinion in the Garner case and this is what we think is the law. The detailed proscription of the procedure for restraint of specified types of picketing would seem to imply that other picketing is to be free of other methods and sources of restraint and that includes, of course, restraints by the state court injunctions and federal judges sitting in diversity cases. For the policy of the National Labor Management Relations Act is not to condemn all picketing but only that ascertained by its proscribed processes to fall within its prohibitions. Otherwise, it is implicit in the Act that the public interest is served by freedom of labor to use the weapon of picketing. For a State to impinge on the area of labor combat, designed to be free is quite an obstruction, if -- as much an obstruction of federal policy as if the State were to declare picketing free for purposes or methods which the federal Act prohibits. And we think there was enough in this case to bring it within the purview of the provisions of the National Labor Relations Act and it was for the Board to ascertain what those objectives were and not for the Court.
William O. Douglas: Were these people for whom the union acted were the employees within the meaning of section 7 of the Taft-Hartley Act?
Kneland C. Tanner: I would think so. Certainly, this owner would be a person.
William O. Douglas: They have been -- they have been discharged, have they?
Kneland C. Tanner: Yes. They had been -- well, they -- so, I don't think that they -- they had been discharged, Justice Douglas. I think that -- that the -- the pertinence, that they obtained their discharge by a judicial determination of their discharge. They went into Court and ignored the treaty of the flag which gave exclusive jurisdiction to the counsel of the country under whose this flag sailed. That they ignored the provisions of the treaty which gave the counsel exclusive jurisdiction of that internal discipline that they were confronted with they went into court and put the men off the ship and terminated very effectively their employment. So as we view this matter this was a foreign shipowner with a ship that had been at the dock, in need of a crew and that -- that people -- that these pickets on whose behalf they were acting were eligible for employment, the master so testified.
William J. Brennan, Jr.: But Mr. Tanner, aren't you up against the difficulty that here is a finding that they were discharged at the time that you did this picketing?
Kneland C. Tanner: Oh, I -- I think they were discharged.
William J. Brennan, Jr.: We can't go behind that.
Kneland C. Tanner: No. I don't want you to go back in that. I -- I say that -- that you take the ship as if it was there, that this was a form. It had a ship. It was in need of a crew. The people that these pickets represented had an interest in economic conditions that prevailed the aboard the ship. And they had the right to use peaceful activities or activities that was for their mutual aid and protection that wasn't, not unlawful to further their economic interest and to publicize the conditions as aboard -- their conditions -- their conditions that suggested aboard the ship, including the low wages which the owners of the ship proposed to pay to the new crew.
Earl Warren: Mr. Mosser.
John D. Mosser: May it please the Court. With all due respect to counsel for the petitioners, I believe the he has departed from the record at times and has not given the full findings which govern this case and which I think bring the questions of law into sharp focus. I do think the findings as made by the District Court control here. Some of them were attacked in the Court of Appeals, but the Court of Appeals disturbed none of them. And they are thus findings which have passed the two courts below. Now, this key finding, as to the purpose of the picketing, needs a little background for understanding. The Riviera had a crew of foreign nationals, German and British mostly, who had signed a British form of articles providing for service for a period of two years or until the vessels returned to a European Port. Those articles were in effect when the ship reached Portland, Oregon and had only been in effect for some four or five months. The crew of the vessel, after that the ship had been in port for a few days, went on a strike, a sitdownstrike. A specific plea refused to obey the orders of the master to continue about their normal duties aboard the ship. They refused his order, if they were not going to do that, to leave the vessel. They were removed from the ship. They left voluntarily but only after an order of the District Court had been entered upon a possessory libel l which was filed by the respondent, ordering them to leave the ship. Now, it is true that they were then had taken into custody by immigration. But I want to point out on page 18 of the record among the agreed facts in this case was the fact, and I'm quoting at all times said, "Immigration and Naturalization Service was willing to allow voluntary departure by said crew members aboard the S. S. Riviera if reemployed aboard that vessel." So, I think this argument that the unions couldn't possibly have been picketing for their reemployment falls on that agreed fact. After this possessory libel, the crewmen themselves who libeled the vessel claiming wages, transportation to their ports in Europe where they had signed on and penalties under the U.S. statutes because of alleged unseaworthiness of this vessel. Now, most of the testimony in this voluminous record reduced to narrative form was taken in that case and incorporated here by stipulation. The counsel failed to mention the finding of the Court which is found on page 242, I believe, to the effect that -- no, it's on page 240, the similar finding in each of the other cases, Finding 8. Plaintiff complied of its obligations under the terms of the ship's articles and the contract governing the relations between the plaintiff and the members of the crew of said vessel. Now, if you want more detailed findings that were made in that earlier case, you will find them in the record beginning at page 432 where the District Judge separately took off and made findings on each of the allegations of unseaworthiness that had been made by the crew members. He found that the respondent had fully performed its contract and that the vessel was seaworthy. Now, at the time these crewmen went and started their sitdown strike, they put a picket on the vessel, announcing their dispute with the respondent. That picket line was maintained by them, there in Finding 11, on page 241, gives the history through the first of these cases. The picketing was maintained by the crew from September 9th until September 26, after that others asking for the crew members and they were never fully identified, picketed from September 26 through October 13th, 1952. Then it continues that the members of the crew had designated the Sailors' Union of the Pacific as their bargaining agent. On October 14, 1952, members of the Sailors' Union of the Pacific commenced picketing said vessel and continued to picket it until restrained and enjoined. Now, two days after the S.U.P. was restrained, the second of these unions, the Masters, Mates and Pilots took up the picket line and a day after it was enjoined, the third of the unions, the Atlantic and Gulf District of the Seafarers International Union took up the picket line. It was one continuous chain of picketing broken only by the two injunctions. Now, the purposes for which that picketing was being conducted are found in this Finding 12 and the Court, District Court did find the sole purpose of said picketing by the members of the Sailors' Union of the Pacific was to compel plaintiff to reemploy the said discharged, striking members of the crew for a shorter -- shorter period and that's stated in the articles and of wage rates and other conditions more favorable to -- to them than stated in said articles.(Voice Overlap) --
William J. Brennan, Jr.: And why do you say that, that purpose would not be something for a determination by the National Labor Relations Board either as to prohibition or as to permits of picket?
John D. Mosser: The petitioner's argument on that point, Mr. Justice Brennan, relies on the -- the case of Weber versus Anheuser-Busch and other cases which deal with the question of the National Labor Relations Board's jurisdiction to enjoin. That is, to determine and stop an act which is going on. Here we have a case of damages after the fact, and I think there are two cases that this Court has decided within the past two years which very clearly point out that the Board has no jurisdiction in these damage cases at all. There was the case of the International Longshoremen's & Warehousemen's Union versus Juneau Spruce Company where a substantial judgment had been entered in the District Court of Alaska against those -- that union for picketing in a secondary boycott. The issue went up before this Court was whether that it was first necessary that a determination be made by the National Labor Relations Board before that damage action could be brought. And this Court held that it was entirely unnecessary that the action for damages was divorced from the prohibition or injunction proceeding where the National Labor Relations Board had exclusive jurisdiction in the first instance.
Felix Frankfurter: Would that permit the National Labor Relations Board to hold that in picketing as they did or as workers do, they are within their protected right and yet you could sue that get damages in the state court? With that which the Labor Board said it was all right so as to preclude an injunction?
John D. Mosser: I think --
Felix Frankfurter: Between that kind of a -- that kind of a conflict, could you?
John D. Mosser: I think there is certainly the possibility of that type of a conflict. In the Juneau Spruce case, no determination had been made one way or the other by the Board but the Court's opinion pointed out that the section dealing with damages for -- which is 303 of the Act was entirely separate from the proceedings under -- I think it's section 10 which provides the injunctive processes of the Board and held that unanimously that there was no requirement that a Board determination or finding of an unfair labor practice come first. And then in the Laburnum case decided by this Court where it was -- there -- there was conduct which was a tort under the laws of the State where it was committed and which the Court also assumed was an unfair labor practice, this Court held, though it was not an unfair labor practice for which the National Labor Management Relations Act provided any remedy, this Court held that since the Act provided no remedy, the common-law tort remedy was still available. And again, there was no requirement in that case that a determination be made one way or the other, but although it was assumed that it was an unfair labor practice. But I -- I think there is a logical reason for separating damages from prohibition.
William J. Brennan, Jr.: Are you --
John D. Mosser: All --
William J. Brennan, Jr.: -- are suggesting that Laburnum would have been decided as it was but for -- even without the facts as to violence who would like to do the picketing?
John D. Mosser: I believe so, and -- and that is certainly the position we are taking here. There was no violence here but the -- we feel that under the -- and it was held it'd be under the law of Oregon that this picketing constituted a tort. We feel that the Act provides no remedy to the respondent and that the common-law remedy is, of damages is not inconsistent with the Act and should be allowed.
William J. Brennan, Jr.: Well, as Justice -- Mr. Justice Frankfurter just suggested the peaceful picketing which is what we have here was found lawful by the Board if it's properly a case for the Board. And nevertheless, would suggest that there would be an action of damages -- in damages maintainable for the -- what happened to this respondent as a result of the pickets?
John D. Mosser: Well, I -- I think this if -- if this conduct, this picketing is protected picketing under the National Labor Relations Act as amended, then no cause of action would lie. That Act, if these are concerted activities which are protected by that Act, then that is a substantive defense. But I don't think it has anything to do with the jurisdiction of the Court. That would be a question which the Court would determine and which would be reviewable by higher courts including this one as to whether the substantive defense was that this was protected concerted activities. I think we have here a difference in whether you're in proscription. Now, it's quite important that you don't stop a strike or don't stop picketing, inconsistently, all around the country and therefore, it makes sense to give initial jurisdiction to the National Labor Relations Board to determine whether something is going to be enjoined. But here, we're dealing solely with a private right. Someone who claims damage after the dispute is all over and is suing for that damage and I see no reason why the various courts around the State, the country cannot consider those cases and have the substantive questions subject only to review by higher courts.
William J. Brennan, Jr.: But does -- doesn't that suggest that everytime that it was protected peaceful picketing of any employer if the State allows an action in tort based upon damages suffered from the picketing, even though it's protected picketing, nevertheless, the employer may have a judgment in damages. Is that what you're saying?
John D. Mosser: He may -- he may not have a judgment in damages if the state court finds, as you have said, that it was protected picketing because that would be a substantive defense.
William J. Brennan, Jr.: The state court doesn't know anything about it --
John D. Mosser: I --
William J. Brennan, Jr.: -- whether it's protected or not.
Felix Frankfurter: I understood -- I got the impression from what you've said in reply to -- your reply to an earlier question in the series of questions put to you just now by Justice Brennan. I got the impression that you said that if damages were sought for, sued apart, that then the defendant in that damage suit could say, "Oh, but what we did wasn't a tort, couldn't be made a tort by state law because it has the statute -- it has the permission of the United States clause.
John D. Mosser: I think that is correct.
Felix Frankfurter: Is that what you said?
John D. Mosser: That's what I said.
Felix Frankfurter: So then, the matter gets down to the fact that in this case -- what was the defense in this case when suit was brought? They didn't lie down and say, "Aye -- start the day."
John D. Mosser: Their main defense as it's expressed both in the questions here and below --
Felix Frankfurter: What -- what was the defense in the pleading? When the suit was filed for damages, what was the answer or whatever it's called in Oregon?
John D. Mosser: They alleged defenses under the claim that the Court lacked jurisdiction.
Felix Frankfurter: Why?
John D. Mosser: Initially, when we had the injunctive part of the case is in, they were relying on the National -- on the Norris-LaGuardia Act as well as on the National Labor Relations Act as amended and I believe ultimately, it boiled down to a position and certainly in this Court the position is that the National Labor Management Relations Act deprived the Court of jurisdiction.
Felix Frankfurter: What I want to know is, in view of your answer a little while ago, namely, that they could invoke the defense of the National Labor Relations Act. I want to know did they in this suit on damages, not what the argument is here. Did they?
John D. Mosser: That has been something that has never been clear to me. I assumed that they were trying to and answered it in my brief on that basis. So, they have always expressed it not as a substantive defense but solely as this question of jurisdiction that the Court lacked jurisdiction, not that the Court -- not that they had a substantive defense to the action which was brought.
Felix Frankfurter: By the wat -- it lacked jurisdiction because this is a matter that can't get into courts -- in any court ab initio it must first go to the Labor Board.
John D. Mosser: That --
Felix Frankfurter: Is that right?
John D. Mosser: -- that is their argument.
Felix Frankfurter: And -- and isn't that raising the claim that the National Labor Relations Act preempted this field and the State can, on its own, say something as a tort which may be sanctioned by a federal act?
John D. Mosser: Well, I think there's a difference, Your Honor, between claiming that the National Labor Relations Act provided a substantive defense and preempted state policy to the contrary and saying that the National Labor Relations Board jurisdictionally preempted the field and gave it to the National Labor Relations Board.
Felix Frankfurter: Well --
John D. Mosser: I think it's the latter argument they have made rather than the former one.
Felix Frankfurter: Well, if -- if this is a matter for the National Labor Relations Act or rather if it's open. If it has to go there, then the Court is without jurisdiction because you can't begin a suit --
John D. Mosser: I agree.
Felix Frankfurter: -- under the -- under a violation as to which there must be a finding by the Board.
John D. Mosser: I think that's correct.
Felix Frankfurter: Then why haven't they invoked the defense that although this is a damage suit, Oregon can't give a right and (Inaudible) that the Federal Act is taking away that right.
John D. Mosser: Well, I don't think they have. But assuming that they have --
Felix Frankfurter: Yes.
John D. Mosser: -- I have attempted to answer it in the brief as well as my in argument.
Felix Frankfurter: What is the answer?
John D. Mosser: The answer in this case is that I think the activity was not protected for two reasons.
Felix Frankfurter: That is a matter of law you are say you don't have --
John D. Mosser: Yes.
Felix Frankfurter: -- to get the Board to pass on it.
John D. Mosser: Yes.
Felix Frankfurter: Now what is -- what are reasons?
John D. Mosser: First that this, is a dispute basically between a foreign shipowner and a foreign crew for employment aboard a foreign vessel. And I do not feel that it was the intent of Congress, I see nothing in the Act or in its legislative history which would lead us to the conclusion that they were intending to legislate for the employment relations of foreign seamen aboard foreign ships with their foreign employers.
Felix Frankfurter: What case did we -- we had a case involving that problem of the extent to which the Federal Act is applicable to a foreign ship and a foreign crew.
John D. Mosser: There was the case -- I don't think there have been any in this --
Felix Frankfurter: I don't mean under the Labor Act, but under another Act.
John D. Mosser: Yes, and it was in the statutory thing -- well it was the Jones Act, I believe --
Felix Frankfurter: The Jones Act.
John D. Mosser: -- between a case of Lauritzen versus Larsen which Mr. Justice Jackson wrote a rather lengthy opinion.
Felix Frankfurter: That's what I'm referring to.
John D. Mosser: And in that case, it -- it was pointed out that the universal word, "any seamen", words, "any seamen" in the Jones Act weren't intended to apply to any seamen in the world but only to those which would normally come within the jurisdiction and legislative intent of this country. And they held there that a foreign seaman injured aboard a foreign ship in foreign waters could not sue under the Jones Act, just because he and the ship happen at some later time both be in a United States port.
Felix Frankfurter: Here you have domestic waters.
John D. Mosser: Here you have domestic waters and further in this case and the petitioners make a point of it, the picketing itself was on American soil and what we are seeking damages for, is that picketing. But I think to decide whether that picketing is protected, you must look at its purpose and its purpose, the sole purpose found by the District Court was to force the rehire by a foreign employer, aboard a foreign ship of foreign seamen and it's that foreign purpose that I think takes it out in answering the question of Mr. Justice Douglas are these men employees? I would say, "They are not employees," because foreign employees in a foreign employment situation were not intended to be covered by the Act.
Harold Burton: You are giving a second reason or cause?
John D. Mosser: Now, there's a second reason and that relates to the nature of the dispute which started here. I don't think that sailors aboard a ship serving under article are under the same working situation as employees ashore. This Court has held and the lower federal courts, also, that where you have a crew working under articles, their bargaining situation is not open to review and to strike, and a strike constitutes a mutiny. That one case that came before this Court was the Southern Shipping case. There, the crew had engaged in a very short sitdown strike for 11 hours. Then, they resumed their employment. At the end of the voyage, they were discharged. The National Labor Relations Board held that that discharge was an unfair labor practice and that the employer had been guilty of unfair labor practice which started the strike in the first place. This Court held that that order of the National Labor Relations Board could not be enforced because of the paramount need of discipline aboard ships and you have this problem. That seamen must obey commands if you're to have the safety of lives and property under ships. And when they go on strike, it destroys that discipline. Another lower case, the --
Harold Burton: What case was that?
John D. Mosser: That's Southern --
Speaker: Steamship --
John D. Mosser: Steamship Company versus NLRB was decided, I believe, in 1942. The citation is 316 U.S.31.
Felix Frankfurter: What -- what we really have in this case you (Inaudible) the argument, I think so you raised it. But in the first place, the applicability of National Labor Relations Act to -- happening to be sure on this -- in American borders but relating wholly to -- to a foreign ship, the foreign flag, nationals, entirely consisting of nationals. It's not an American citizen involved, relating to conditions of employment in a ship that is here just in transient. (A) that -- in that particular situation that the Act apply. And you say that in any event and it is clear, isn't it, that the National Labor Relations Act does apply to American -- to the industrial relations between ship and -- and American seamen --
John D. Mosser: Yes, sir.
Felix Frankfurter: (Voice Overlap) -- but Southern Steamship Company case showed that even -- that has to be qualified to further secure the relations of a ship to its men or vise versa.
John D. Mosser: That is our position, Your Honor. As pointed out in another peninsula and occidental steamship Company case which I believe in the Fourth Circuit, it's in the brief. The Court pointed out under very similar circumstances to the case that I've just related a sitdown strike in order of reinstatement by the National Labor Relations Board after discharge of the men, that if that owner -- shipowner took back any from this crew, he would be rendering his vessel unseaworthy and if you're going to force an order --
Felix Frankfurter: According -- according to general admiralty law?
John D. Mosser: According to the general admiralty law where we have held that the shipowner is liable for any damage which occurs -- where he has -- certainly where he has knowledge of a tendency to disobedience on the part of the crew and in some instances, though not related to the obedience but where a crew member does something which a man of the ordinary ability in the trade or -- or calling, disposition of seamen would not (Inaudible) even though the owner had no knowledge of it --
Felix Frankfurter: (Voice Overlap) --
John D. Mosser: -- reveal that liability. Yes.
Felix Frankfurter: We called that very recently?
John D. Mosser: In Pope & Talbot versus Hawn, I think, was the case that was before the Court. So, you have this liability and duty on the part of the shipowner to get rid of a crew which is mutinous and has showed that tendency. Now, here, the picketing was to force the shipowner to take that crew back to make his vessel unseaworthy. And if an order of the National Labor Relations Board could not affect that purpose as was held in the Southern Shipping Company case, why should individual labor unions be allowed to picket for it? And that was the illegal purpose that was found by the -- the District Court. I think you can all see as far as this foreign situation is concerned, that if -- if everytime a ship comes into this, the ports of the United State, it must renegotiate its articles, raise or lower its wage scales, change its working conditions according to our standards even if it must fall pause enough to select a collective bargaining agent under the machinery of the National Labor Relations Act as amended that there's going to be not a clearing of obstructions to commerce and its free flow but a tremendous hindrance to shipping of those foreign countries and quite likely a retaliation against our ships in their ports.
Felix Frankfurter: Mr. Mosser, the (Inaudible) Act at least either in whole in part does apply to articling of foreign ships here, does it not?
John D. Mosser: That is -- that is correct in two respects, Your Honor. First of all, no seamen may be --
Felix Frankfurter: -- allowances and deductions of wages --
John D. Mosser: Wages must be paid upon demand. Wages do. That is one requirement and the other is that if any advance is made by the shipowner that is wages paid before earned, it does not count and the shipowner must pay it again upon demand.
William O. Douglas: Was this a sitdown strike here?
John D. Mosser: This was a sitdown strike. They held possession of the ship for a period of some -- from the 19th of -- from the 9th of September, I believe, it was until the 23rd or 4th --
William O. Douglas: While it was at dock, you mean.
John D. Mosser: While it was at the dock. And they only left when ordered to do so by the District Court. Now, as far as a remedy being available to the petitioner --
Felix Frankfurter: But this, -- was there an injunction we had here?
John D. Mosser: There were injunctions against these three picket line --
William O. Douglas: They were discharged by Court order, do you think?
Felix Frankfurter: Plainly a case of a Norris-LaGuardia, isn't it?
John D. Mosser: Well, it -- it might have been under a different posture of the case, Your Honor. The -- but after the injunctions were issued, the petitioners took that case to the Ninth Circuit. The Ninth Circuit felt that since the ship had departed, the cases were moot and ordered them tried on the issue of damages as if the injunctions had never been issued. Now, there was no questions, thereafter. No motion for jury trial for example was made on the remand of the cases. It was stipulated that they be tried before the same district judge and heard all of the evidence before it. They were not discharged by Court order if you mean the crew members, Mr. Justice Douglas. They were discharged, I would say, by the captain when he ordered them to work or to get off the ship and they didn't do either. And then he said that you're through. Get off the ship if you won't work. I think that was the -- the statement that would have discharged the crew members for their conduct in refusing to work. There's a question here as to whether the act affords the respondent any remedy which is raised by the petitioners. They claimed that this was secondary picketing. They cite no authority in support of that. In fact, the one case they do cite says picketing in a situation like this is primary since the ship is a transitory site as of the shipowner. But I would like to point out that we have here suits against individuals, not against the labor organizations. That is, the judgments which are now in effect as modified by the Court of Appeals run only against the individuals. And while a secondary boycott is an unfair labor practice under the Act, the Act only provides a remedy against labor organizations. It provides no remedy against individuals. It merely says that any person who is injured by a secondary boycott may bring an action for damages. That if he does and its against an organization, then the judgment shall be in such and such a form and enforceable in a certain way. But it says nothing at all about suits against individuals and it is certainly permissive even as to the right to bring that type of suit against organizations. There have been lower federal court cases holding that the organizations themselves may still be sued by other procedures.
Felix Frankfurter: But you're not -- you didn't cross -- cross petition here, did you?
John D. Mosser: We did cross petition -- yes Mr. Justice --
Felix Frankfurter: And -- and you'd be force under cross petition?
John D. Mosser: No, Your Honor.
Felix Frankfurter: Well, then that question about the -- the union viability isn't here, is it?
John D. Mosser: No Your Honor. That the only thing I was pointing out is that they claim that the Act provides a remedy and that we used the common-law remedy for damages instead of a remedy for damages under the Act. And that I do not feel that that is true. There is no remedy afforded to us under the Act in this situation. We feel that the judgments to the Court of Appeals should be affirmed insofar as they affirmed the judgments of the District Court for the District of Oregon.
Earl Warren: Mr Tanner.
Kneland C. Tanner: I just want to make one observation I trust the Court to bear in mind that the cases cited including the Southern Steamship case, the Court was dealing with a remedy or a right that the -- that the parties that were -- had committed the wrongful conduct is still board on the Southern Steamship case gave some relief to men which this Court held was unworthy of relief. Whereas, in this case, the -- the remedy or the damages is, against these -- these individual petitioners who are pursuing their own individual rights and their own economic interests. It wasn't for the benefit of this crew and that judgment wasn't against this crew nor for their benefit. That's what I think is important.